DETAILED ACTION
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (PGPub US 2016/0360914).
Regarding applicants’ claim 1, Austin et al. disclose an artificial evergreen tree comprising a center pole having a plurality of electrical connections, as well as, a plurality of branch rings having a plurality of electrical connectors.  Branch assemblies having light strings are releasably connected both electrically and mechanically to the branch rings such that the branch assemblies may be rotated between storage and display configurations. Austin et al. paragraphs 0044, 0048-0049, 0052-0054, figures 1, 14 and 15.
 Austin et al. do not appear to explicitly disclose a power source.  However one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to provide power to the electrical connections such that the electrical connections are operable to provide power to connected components. Where power is sourced to the center pole, the center pole is a trunk comprising a trunk power source.
Regarding applicants’ claim 2, each segment of the center pole is electrically connected to each subsequent section and each branch ring includes wiring.  The wiring of each segment transmits power between electrical connectors.  The wiring between connectors makes up a wiring harness.  Given the presence of a plurality of electrical connectors the tree comprises a plurality of wiring harnesses and electrical connectors. 
Regarding applicants’ claim 3, the branch assemblies are concentrically connected to the branch rings (figure 15).
Regarding applicants’ claim 4, the branch assemblies are connected through a tree branch base designed to physically secure the tree branch to the branch ring in a nest while allowing the branch assembly to rotate between a display and storage position (paragraph 0053).  The tree branch base and the nest make up a fastening assembly.
Regarding applicants’ claim 6, the examiner takes official notice that a pin is a known mechanical mechanism for fixing the relative position between components.  One of  ordinary skill in the art before the effective filing date of the invention would have found it obvious to use a pin to secure the branch assemblies in the desired configurations (display or storage), thus prevented unwanted folding or unfolding of the branche assemblies during storage and use.
Regarding applicants claim 7, the tree pole assembly comprises a plurality of segments (figure 1) where each branch ring operates as a distribution hub to supply power to a plurality of light strings (figure 15).
Regarding applicants’ claim 14, the branch assemblies comprise a light string and electrical connector (figure 15).
Regarding applicants’ claim 15, the branch rings make up a portion of the tree pole and therefore may be considered a portion of the trunk.  Given the electrical connectors integral to the branch rings (figure 15), the electrical connectors are considered to be built into the trunk. 
Regarding applicants’ claim 16, Austin et al. disclose an artificial evergreen tree as discussed above with respect to claim 1, where during manufacturing tree branch assemblies, including a strand of lights, are coupled to a tree branch base, and where the string of lights is electrically coupled to an electrical connector in the branch ring (paragraph 0054). 
Regarding applicants’ claim 17, Austin et al. disclose that the tree branch assemblies include a strand of lights.  A tree branch assembly including lights has a light string fastened to the branch string.  While the manner of fastening is not disclosed the claims do not provide for the particular manner or degree which the lights must be fastened.  Given that the tree branch assemblies are provided with light strings such that the assemblies may be operably connected to the branch rings, then the light strings are considered fastened in a manner, and to a degree, sufficient to satisfy the presently claimed requirement.
Regarding applicants claim 18, Austin et al. do not appear to disclose that the branch assemblies with a light string are moved to another facility, however the examiner takes official notice that it is common practice to manufacture items at one location and move them to another location for use or sale.  One of ordinary skill in the art before the effective filing date of the invention, would have found it obvious to manufacture the artificial trees in one facility and move them to another location for sale to consumers, or directly to consumers for use in their homes and businesses. 
Regarding applicants’ claims 19 and 20, the tree comprises a plurality of branch assemblies with light strings which are connected to a plurality of electrical connectors on the branch rings (figure 15).  The light stings have an end which connects the branch ring which is considered a wining harness, where the connection of a plurality of branch assemblies includes the electrical connection of a plurality of wiring harnesses to a branch ring, the branch ring being a distribution hub.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (PGPub US 2016/0360914) in view of Chen (US Patent 8,870,404).
Regarding applicants’ claim 8, Austin et al. disclose an artificial tree as discussed above with respect to claim 1, but do not appear to explicitly disclose the use of more than one voltage, however Chen et al. disclose a dual voltage lighted artificial tree which allows for the connection of devices which operate from different power types such as those operating off of DC power and those operating from 110 or 120VAC (col. 1 line 1 - col. 2 line 14).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious distribute power at more than one voltage in the tree of Austin et al. such that the tree would be capable of powering of lights, ornaments, and other devices which operate from different power types.
Regarding applicants’ claim 9, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to adjust the number of lights being powdered by each tree section based on aesthetic design choice.  When lighting a cone shaped evergreen one of ordinary skill in the art would have found it obvious to provide the tree with an even distribution of lights on the branch assemblies.  Given that lower segments of a conical evergreen have larger/longer branch assemblies, the branch ring would power a larger number of lights which are required to cover the larger branch area.
Regarding applicants’ claim 10, when distributing different voltage connections one of ordinary skill in the art would have found it obvious to adjust those portions of the tree providing the different voltages depending on the planned distribution of devices and their power requirements, thus providing different distribution hubs with connections at different voltages.
Regarding applicants’ claim 11, Austin et al. as modified by Chen does not appear to explicitly disclose the use of a first and second voltage at 17 and 23 volts respectively, however one of ordinary skill in the at before the effective filing date of the invention would have found it obvious to adjust the first and second voltages to provide the specific power levels required to provide the power need for the devices being powered.  Applicants’ specification has been received with respect to the use of 17 and 23 volts however there was insufficient evidence such that one of ordinary skill in the art would have concluded a tree comprising the claimed voltages to exhibit unexpected results.
Regarding applicants’ claim 13, the branch rings of Austin et al. are operable to send a control signal to adjust aesthetic elements of the light stings.  Given that there is an electrical connection between the hub and the light strings the hub has the necessary electrical connection to send a control signal i.e. a control signal can be sent through the electrical connection from the branch ring to the light string on the branch assembly. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (PGPub US 2016/0360914) in view of Hiering et al. (US Patent 5,034,658).
Austin et al. disclose an artificial tree as discussed above with respect to claim 1, but do not appear to explicitly disclose the use of wireless power to distribute power to the plurality of lights.  Hierign et al. disclose an illumination stem for a Christmas tree where light emitting elements can be powered with zero contact (col. 2 lines 1-13).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the zero contact system of Hiering et al. with the branch rings and branch assemblies of Austin et al. in order to eliminate the need to plug the branch segments into and electrical connector, thus simplifying the assembly process.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest an artificial tree comprising a trunk comprising a trunk power source, a plurality of electrical connectors, and a plurality of releasably connected pre-lit branch assemblies, the pre-lit branch assemblies comprising a plurality of lights, the plurality of branch assemblies operable to releasably mechanically connect to the trunk and releasably electrically connect to the plurality of electrical connectors, further comprising a removable fastener assembly operable to releasably connect a pivotal branch portion of at least one of the releasably connected pre-lit branch assemblies to the artificial tree, wherein the removable fastener assembly comprises a fastener and a cap, the cap comprising a radially outward extending cavity.  Further there is insufficient motivation such that one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to integrate a removable fastener and a cap comprising a radially outward extending cavity into the tree of Austin et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Loomis (PGPub US 2014/0334134 who discloses routing of multi-channel commands via a tree column.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Adam Krupicka/Primary Examiner, Art Unit 1784